DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites: A computer-implemented method for applying access rights to a database, comprising:(a) receiving a request from a user to perform an operation directed to at least a subset of data objects stored in the database, wherein the database comprises a plurality of data units; (b) determining access rights associated with the user, wherein the access rights comprise an access permission to a subset of the plurality of data units that is implemented by performing a filter operation; and (c) performing the operation and the filter operation concurrently to the at least the subset of data objects to obtain a filtered data set.
	The claim recites the following abstract idea:
determining access rights associated with the user, wherein the access rights comprise an access permission to a subset of the plurality of data units that is implemented by performing a filter operation
performing . . . the filter operation concurrently to the at least the subset of data objects
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim elements precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a user’s access rights based on a mental evaluation of a user’s access permissions as well as mentally filtering the results of an operation based on a mental evaluation of a user’s access rights to a data set. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A computer-implemented method for applying access rights to a database, comprising:(a) receiving a request from a user to perform an operation directed to at least a subset of data objects stored in the database, wherein the database comprises a plurality of data units
performing the operation . . .  to obtain a filtered data set
these limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of receiving a user request  and performing an operation equivalent to a user query to obtain a data set) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. 

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A computer-implemented method for applying access rights to a database, comprising:(a) receiving a request from a user to perform an operation directed to at least a subset of data objects stored in the database, wherein the database comprises a plurality of data units: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
performing the operation . . .  to obtain a filtered data set: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a data set, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: The computer-implemented method of claim 1, wherein the access rights are determined based on one or more permission schemas assigned to the user: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of schemas assigned to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Thus claim 2 is not patent eligible. Claim 16 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

claim 3, the claim recites: The computer-implemented method of claim 2, wherein the access rights are determined by merging the one or more permission schemas associated with the user according to a logic rule: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of schemas assigned to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 3 is not patent eligible. Claim 17 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: The computer-implemented method of claim 2, wherein at least one of the one or more permission schemas comprise permission definitions for different data units: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of schemas assigned to a user, with these schemas comprising permission definitions. If a claim limitation, under its broadest reasonable interpretation, 
	Thus claim 4 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 5, the claim recites: the computer-implemented method of claim 4, wherein the permission definitions for different data units are different: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of schemas assigned to a user, with these schemas comprising different permission definitions for different data units. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 5 is not patent eligible. Claim 19 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 6, the claim recites the computer-implemented method of claim 2, wherein each of the one or more permission schemas is identified by a name or an identifier: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of schemas assigned to a user, with these schemas being identified by a name or identifier. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
	Thus claim 6 is not patent eligible. Claim 20 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.
	
	Regarding claim 7, the claim recites: The computer-implemented method of claim 4, wherein the permission definitions for different data units are stored in different data structures: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing permissions in a data structure) and would qualify under MPEP 2106.05(g) as “adding 

	Regarding claim 8, the claim recites: The computer-implemented method of claim 1, wherein the data units comprise a class, a data object, and attribute of a class: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing data units in a database) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a data units in a database are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception. 

	Regarding claim 9, the claim recites the computer-implemented method of claim 1, wherein the access right is a mode of access: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of the user’s permissions, wherein an access right refers to a mode of access. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Regarding claim 10, the claim recites the computer-implemented method of claim 9, wherein the mode of access is a read access, read/write access, modify access, or execute access: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of the user’s permissions, wherein an access right refers to a mode of access. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

claim 11, the claim recites: The computer-implemented method of claim 1, wherein the access permission comprises a permission to perform the operation: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining access rights of a user based on a mental evaluation of the user’s permissions, wherein an access permission is a permission to perform an operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	Regarding claim 12, the claim recites: the computer-implemented method of claim 1, wherein the operation is an add operation, delete operation, or part of a search query: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding and deleting data in a database) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a data in a database are well-understood, routine, conventional activities and are supported by 

	Regarding claim 13, the claim recites: The computer-implemented method of claim 1, wherein the data objects are stored in the database in a non-hierarchical manner: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing data in a non-hierarchical database) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a data in a non-hierarchical database are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Regarding claim 14, the claim recites: The computer-implemented method of claim 1, wherein the database comprises one or more data structures selected from the group consisting of: a first data structure, stored in a memory, comprising a definition of data sets in the database, wherein a definition of a data set comprises a unique data set identifier and a set name; a second data structure, stored in the memory, comprising definitions of properties of objects in the database, wherein a definition of a property comprises a unique identifier of the property and a data set identifier, from the first data structure, the property is assigned to; a third data structure, stored in the memory, comprising definitions of objects of the data sets in the database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from the first data structure, the object is assigned to; a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure, the object value being assigned to; a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation; a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure; and a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure: This additional limitation is considered to amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. In this limitation, the abstract idea of determining a user’s database access it generally linked to a specialized database consisting of seven data structures. According to MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salazar (U.S. Patent Publication No. 20040122792), hereinafter Salazar.
Regarding claim 1, Salazar discloses A computer-implemented method for applying access rights to a database, comprising: (a) receiving a request from a user to perform an operation directed to at least a subset of data objects stored in the database (in paragraph 0019, Salazar details an application for “managing access to data items in a database.” In paragraph 0030, Salazar specifies that once a “user 32 is authenticated,” the application “allows user 32 to access data items stored in relational database 46.” Salazar details that “when user 32 requests data items and/or attempts to perform an operation on data items, application 34 will "call" access system 42 to request that the operation be performed.” This request by a user is considered equivalent to a method for receiving a request from a user to perform an operation as detailed by the applicant).
wherein the database comprises a plurality of data units (in paragraph 0019, Salazar details a method for “managing access to data items in a database.” These “data items” are considered equivalent to a plurality of data units).
(b) determining access rights associated with the user, wherein the access rights comprise an access permission to a subset of the plurality of data units that is implemented by performing a filter operation (in paragraph 0030, Salazar details that an “access system,” in response to receiving a request, “determines the appropriate access level of user 32 and either performs the operation, or generates an error.” This “access level” is considered equivalent to an access right as detailed by the applicant. In paragraph 0027, Salazar details that “access entries 22A-E are used to grant access to data items located within the hierarchy of nodes by limiting access to those data items that the user has a access system 42 filters data items provided to and/or processed by application 34 in response to a request generated by application 34.”).	(c) performing the operation and the filter operation concurrently to the at least the subset of data objects to obtain a filtered data set (in paragraph 0035, Salazar describes the filtering of items that the user has access to. In paragraph 0041 and FIG. 1, Salazar specifies this filtering as implemented via sql operations: “access control manager 154 generates and returns one or more select statements that are combined and used to access data items available to user 32 using the standard (SQL) operations INTERSECT and UNION.” In an example, a user with read access only to a certain tree will only access nodes that the user is permitted. For example, the query executed when the user “smith” requests access is intersected with the nodes in the “ACME” subtree since the user “smith” only has access to nodes in the “ACME” subtree. In paragraph 0041, Salazar states that the method “uses an INTERSECT operation to filter the data items returned to application 134 to those available to user 32.” Executing this filtering in the same query as the selection of the data is considered equivalent to performing the operation and filtering concurrently, since both the operation and filtering are in the same query).	Claim 15 is similarly rejected. Refer to claim 1 for analysis.	Regarding claim 2, Salazar teaches the computer-implemented method of claim 1, wherein the access rights are determined based on one or more permission schemas assigned to the user (in paragraph 0027 and FIG. 1, Salazar teaches that “access entries” are used to “grant access to data items located within the hierarchy of nodes by limiting access to those data items that the user has a sufficient 

Claim 16 is similarly rejected. Refer to claim 2 for analysis.

Regarding claim 3, Salazar teaches the computer-implemented method of claim 2, wherein the access rights are determined by merging the one or more permission schemas associated with the user according to a logic rule (in paragraph 0027, Salazar details that “to determine which access level is applied, any rule can be implemented.” Salazar states that an example of this is that “access levels can be combined.” In paragraph 0041, Salazar elaborates on this combining, detailing that “the nodes associated with both access entries 22A and 22C can be used to filter the nodes returned.” Both of these nodes refer to the user “smith” as seen in FIG. 1, with 22C referring directly to “smith” and 22A having a wildcard that includes “smith.” Salazar details that  “the UNION operation would also be used, and access control manager 154 could return: SELECT <key> FROM <table> INTERSECT (SELECT <key> FROM <tree>; WHERE <node in ACME subtree> UNION SELECT <key> FROM <tree> WHERE <node in HR COURSES subtree>.” This union operation is considered equivalent to merging two schemas associated with a user, with the union operation being equivalent to a logic rule for combining two permissions).
	Claim 17 is similarly rejected. Refer to claim 3 for analysis.	Regarding claim 4, Salazar teaches the computer-implemented method of claim 2, wherein at least one of the one or more permission schemas comprise permission definitions for different data units (in paragraph 0027 and FIG. 1, Salazar details an “ACME hierarchy 15,” which, when associated with an access entry, forms a permission schema. This hierarchy includes different data units such as “IT courses” and “HR courses,” equivalent to holding definitions for different data units. These definitions include the definition of the user smith for the “HR courses” as well as the definitions of entries 22A and 22B for both the “HR courses” and the “IT courses”).

Claim 18 is similarly rejected. Refer to claim 4 for analysis.

Regarding claim 5, Salazar teaches the computer-implemented method of claim 4, wherein the permission definitions for different data units are different (in paragraph 0027 and FIG. 1, Salazar details an “ACME hierarchy 15,” which when associated with an access entry, forms a permission schema. This hierarchy includes different data units such as “IT courses” and “HR courses,” equivalent to holding definitions for different data units. These definitions are different from each other, since the user “smith” is able to access the “HR courses” for reading and writing and can only read the “IT courses,” yet the user “jones” is able to read and write from both the “HR courses” and the “IT courses”).

Claim 19 is similarly rejected. Refer to claim 5 for analysis.

Regarding claim 6, Salazar teaches the computer-implemented method of claim 2, wherein each of the one or more permission schemas is identified by a name or an identifier (in paragraph 0027 and FIG. 1, Salazar teaches that “access entries” are used to “grant access to data items located within the hierarchy of nodes by limiting access to those data items that the user has a sufficient access 

Claim 20 is similarly rejected. Refer to claim 6 for analysis.

Regarding claim 8, Salazar teaches the computer-implemented method of claim 1, wherein the data units comprise a class, a data object, and attribute of a class (in paragraph 0057 of applicant’s specification, applicant details that a “a permission definition may associate a user access right to a type or level of data unit. For example, the type or level of data unit may be a data class (or set or collection), data attribute (or column) or value, data object (or entity), a system feature or other data unit.” Thus, a data class is interpreted to include a set or collection of data and a data attribute is interpreted to include a column or group of data. In FIG. 1, Salazar details data units organized into classes such as “ACME” and “ZETA” detailing groups of course offerings. Each class contains data objects (representing each course) such as “JAVA” or “SQL” organized under columns or attributes such as “IT courses” and “HR courses”).

Regarding claim 9, Salazar teaches the computer-implemented method of claim 1, wherein the access right is a mode of access (in paragraph 0027, Salazar teaches that an “access entry 22B associates the property string "/EMP/ACME/JONES" with a "read/write" access level (i.e., "PERM=RW"). As a result, a single user (JONES) is allowed to read/write all data items located in ACME hierarchy 15. As further shown, access entry 22C allows user SMITH to read/write data items located under HR COURSES node claim 10, Salazar teaches the computer-implemented method of claim 9, wherein the mode of access is a read access, read/write access, modify access, or execute access (in paragraph 0027, Salazar teaches that an “access entry 22B associates the property string "/EMP/ACME/JONES" with a "read/write" access level (i.e., "PERM=RW"). As a result, a single user (JONES) is allowed to read/write all data items located in ACME hierarchy 15. As further shown, access entry 22C allows user SMITH to read/write data items located under HR COURSES node 18.” This read/write access is considered equivalent to a mode of access and includes reading and writing of the data items).

Regarding claim 11, Salazar teaches the computer-implemented method of claim 1, wherein the access permission comprises a permission to perform the operation (in paragraph 0027, Salazar teaches that an “access entry 22B associates the property string "/EMP/ACME/JONES" with a "read/write" access level (i.e., "PERM=RW"). As a result, a single user (JONES) is allowed to read/write all data items located in ACME hierarchy 15.” This allowing of the operations of reading and writing is considered equivalent to permission to perform these operations).

Regarding claim 12, Salazar teaches the computer-implemented method of claim 1, wherein the operation is an add operation, delete operation, or part of a search query (in paragraph 0027, Salazar teaches that “access entry 22C allows user SMITH to read/write data items located under HR COURSES node 18. This precludes SMITH from being able to write to any other courses located outside the subtree having HR COURSES node 18 as its root node. In the current example, "write" access typically allows a user to add, modify, or delete data items.” Thus, an adding or deleting operation is covered under Salazar’s implementation of permissions).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar in view of Yoshimura (U.S. Patent Publication No. 20020044921), hereinafter Yoshimura.
Regarding claim 7, as stated above, Salazar teaches the computer-implemented method of claim 4. However, Salazar does not teach wherein the permission definitions for different data units are stored in different data structures. 
However, in the same field of endeavor, Yoshimura teaches wherein the permission definitions for different data units are stored in different data structures (in paragraph 0050, Yoshimura details two different database systems, storing different items, equivalent to different data units. Each database has an “access privilege” table that includes “an ID 101, a real table name 102, a user name 103, and a table operating right 104,” equivalent to a permission schema. In FIG. 1, the access privileges for “DBMS1” and “DBMS2” are stored in different data structures, denoted by DBMS “access privilege 41” and a separate DBMS “access privilege 51.” These access privileges that are stored separated are considered equivalent to permission definitions being stored in different data structures).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Salazar (directed to a permissions system for a . 

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar in view of Puz (U.S. Patent Publication No. 20050050046), hereinafter Puz.
Regarding claim 13, as stated above, Salazar teaches the computer-implemented method of claim 1. However, Salazar does not teach wherein the data objects are stored in the database in a non-hierarchical manner. Salazar only mentions utilizing a relational database to store hierarchical nodes.
However, in the same field of endeavor, Puz teaches wherein the data objects are stored in the database in a non-hierarchical manner (in paragraph 0024 and 0027, Puz details a system for ensuring users access permissions as well as “providing users access to database objects, entities , or tables” utilizing a “relational database.” A relational database is considered equivalent to a database storing objects in a non-hierarchical manner, as detailed by the applicant in paragraph 0028: “In some embodiments, the data objects are stored in the database in a non-hierarchical manner, wherein the database is a relational database”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Salazar (directed to a permissions system for a database) and Puz (directed to storing data non-hierarchically) and arrived at a system for database permissions for accessing a series of data structures stored non-hierarchically in a relational database. A .


	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salazar in view of Piecko (U.S. Patent Publication No. 20150081747), hereinafter Piecko.
Regarding claim 14, as stated above, Salazar discloses the computer-implemented method of claim 1. However, Salazar does not disclose wherein the database comprises one or more data structures selected from the group consisting of: a first data structure, stored in a memory, comprising a definition of data sets in the database, wherein a definition of a data set comprises a unique data set identifier and a set name; a second data structure, stored in the memory, comprising definitions of properties of objects in the database, wherein a definition of a property comprises a unique identifier of the property and a data set identifier, from the first data structure, the property is assigned to; a third data structure, stored in the memory, comprising definitions of objects of the data sets in the database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from the first data structure, the object is assigned to; a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure, the object value being assigned to; a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation; a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure; and a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure.
However, in the same field of endeavor, Piecko discloses wherein the database comprises one or more data structures selected from the group consisting of: a first data structure, stored in a memory, comprising a definition of data sets in the database, wherein a definition of a data set comprises a unique data set identifier and a set name (in paragraph 0019, Piecko details a database that includes “a first data structure, stored in a memory, including a definition of at least one data set where each data set includes a data set identifier and logically holds data objects of a same type.” This data structure is depicted in FIG. 6 table 604, identical to the instant application’s depiction in FIG. 2).
a second data structure, stored in the memory, comprising definitions of properties of objects in the database, wherein a definition of a property comprises a unique identifier of the property and a data set identifier, from the first data structure, the property is assigned to (in paragraph 0019, Piecko details “a second data structure, stored in the memory, including definitions of properties of objects where each property includes an identifier of the property and an identifier of a set, from the first data structure, the property is assigned to.” This data structure is depicted in FIG. 6 table 606, identical to the instant application’s depiction in FIG. 2).	a third data structure, stored in the memory, comprising definitions of objects of the data sets in the database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from the first data structure, the object is assigned to (in paragraph 0019, Piecko details “a third data structure, stored in the memory, including definitions of objects where each object includes 
a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure, the object value being assigned to (in paragraph 0019, Piecko details “a fourth data structure, stored in the memory, including definitions of properties of each object where each property of an object associates a value with an object, from the third data structure, and a property of the set, from the second data structure, the object is assigned to.” This data structure is depicted in FIG. 7 table 701, identical to the instant application’s depiction in FIG. 3).
a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation (in paragraph 0019, Piecko details “a fifth data structure, stored in the memory, including definitions of relations where each relation includes an identifier of the relation.” This data structure is depicted in FIG. 7 table 705, identical to the instant application’s depiction in FIG. 3).
a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure (in paragraph 0019, Piecko details a “sixth data structure, stored in the memory, for storing definitions of relations between objects where each objects relation associates a relation, from the fifth data structure, to two objects from the third data structure.” This data structure is depicted in FIG. 7 table 708, identical to the instant application’s depiction in FIG. 3).
a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure (in paragraph 0073, Piecko details that “a seventh data structure exists in the database system of embodiments of the present invention. This data structure holds data regarding relations between the respective data sets and in FIG. 7 is called SETS RELATIONS 712. This data structure is designed to provide mapping between a relation from the RELATIONS data structure 705 and two sets from the SETS data structure 604.” This data structure is depicted in FIG.7 table 712, identical to the instant application’s depiction in FIG.3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Salazar (directed to a permissions system for a database) and Piecko (directed to a series of data structures in a database holding relations between data objects) and arrived at a system for database permissions for accessing a series of data structures in a database. A person of ordinary skill in the database field would be motivated to make such a combination to implement “efficient storing of ad hoc relations between previously unrelated database objects assigned to different database structures” (Piecko paragraph 0015).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169